Citation Nr: 1548774	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-03 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for the Veteran's Type II diabetes mellitus with erectile dysfunction and abdominal aortic aneurysm residuals, to include entitlement to a separate compensable disability evaluation under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7110.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1966 to May 1972.  The Veteran served in the Republic of Vietnam.  He was awarded both the Combat Infantryman Badge and the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Oakland, California, Regional Office (RO) which denied an increased disability evaluation for the Veteran's Type II diabetes mellitus with erectile dysfunction and abdominal aortic aneurysm residuals.  In June 2009, the RO denied a separate compensable evaluation for the Veteran's abdominal aortic aneurysm residuals under the provisions of provisions of 38 C.F.R. § 4.104, Diagnostic Code 7110.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that a separate compensable evaluation is warranted for his service-connected abdominal aortic aneurysm residuals as that disability is symptomatic and limits his physical activities.  In his May 2014 Statement of Accredited Representative in Appealed Case, the accredited representative advanced that a separate compensable evaluation for the Veteran's abdominal aortic aneurysm residuals is now warranted as the disorder causes "near constant pain" in the Veteran's legs and prevented him from walking in his former employment at a warehouse.  

An October 2011 Notice of Award from the Social Security Administration (SSA) states that the Veteran was awarded disability benefits effective as of October 2011.  The evidence considered by the SSA in granting the Veteran's claim is not of record.  VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Clinical documentation dated after March 2011 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran asserts that his abdominal aortic aneurysm residuals are presently symptomatic.  He was last afforded a VA examination which addressed that disability in July 2011.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that the Veteran's contentions that his abdominal aortic aneurysm residuals are symptomatic, the Board finds that further VA examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his Type II diabetes mellitus with erectile dysfunction and abdominal aortic aneurysm residuals after March 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after March 2011.  

3.  Contact the SSA and request that it provide copies of all records developed in association with the Veteran's October 2011 award of disability benefits for incorporation into the record.  

4.  Schedule the Veteran for a VA examination conducted by the appropriate medical professional to evaluate the current nature and severity of the Veteran's Type II diabetes mellitus with erectile dysfunction and abdominal aortic aneurysm residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to the impact of the Veteran's abdominal aortic aneurysm residuals on his daily activities.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

